Citation Nr: 1442115	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-06 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from July 2011 to April 2002, from March 2004 to February 2005, and from September 2005 to October 2006, and with additional periods of service in the Army National Guard and Reserves. 

This matter comes on appeal before the Board of Veterans' Appeals from a July 2008 rating decision by Department of Veterans Affairs, Regional Office (RO) located in San Diego, California, in which pertinent part, denied the benefit sought on appeal. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA and Veterans Benefit Management System (VBMS). 


FINDING OF FACT

Resolving any doubt in the Veteran's favor, the competent evidence demonstrates that his current diagnosed obstructive sleep apnea is related to his third period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that the claims described below on appeal are being granted.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as any error is harmless.      

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for obstructive sleep apnea.  He asserts that he has current diagnosed disorder that first manifested during his third period of service when he was deployed to Iraq from December 2005 to September 2006.  He reports that his wife has informed him that he has been snoring loudly at night since his return from deployment.  

The Veteran does not contend, and the evidence of record does not demonstrate, that his current diagnosed disorder was incurred in or is otherwise related to his first or second periods of service from July 2001 to April 2002 or from March 2004 to February 2005.  

A review of the competent medical evidence of shows that the Veteran has current diagnosis of obstructive sleep apnea based on the findings from a sleep study.  See the reports of a March 2007 and May 2007 sleep study reports from Naval Medical Center in San Diego.  The evidence establishes a current disability for the issue on appeal.  

With respect to in-service injury or disease, the Veteran's report of September 2006 Post-Deployment Health Assessment (PDHA) shows exposure to environmental hazards such as sand, dust, and smoke during his deployment in Iraq for eight months.  The Board acknowledges that none of the Veteran's service treatment records show complaints of sleep impairment or treatment for sleep-related problems.  In fact, he denied symptoms of feeling tired after sleep on the 2006 PDHA.  Notably, the Veteran has not asserted symptoms of snoring or other sleep impairment, until after his return from Iraq, when his wife informed him that he was now snoring at night. 

The Veteran has also provided credible statements regarding the continuity of symptoms of snoring since his return from Iraq.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is competent to report his symptomatology.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In addition, his reports of onset and accompanying symptoms are supported by the medical evidence that shows he sought treatment for complaints of snoring only five months after the Veteran's separation from service in October 2006.  March 2007 treatment records from the Naval Medical Center show that the Veteran presented with complaints of snoring and he requested an evaluation for sleep apnea.   He was diagnosed with obstructive sleep apnea based on the findings from a March 2007 sleep study at the Naval Medical Center.  

In light of the Veteran's credible and competent reports of the onset of snoring symptoms, the Board finds that the evidence supports a finding of the onset of sleep apnea in service.  The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his symptoms since his return from his deployment in Iraq in September 2006.  Furthermore, the medical evidence of record supports his Veteran's contentions symptoms since his third period of service with the sleep study findings of obstructive sleep apnea only five months after his separation from his third period of service in March 2007.  Therefore, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus.

The Board finds it pertinent that there is no medical opinion that weighs against a nexus between the Veteran's current diagnosed disorders and his third period of service. 

Accordingly, in considering the Veteran's competent and credible lay statements regarding the onset as well as the pertinent medical evidence of record showing a diagnosis only five months after his separation from his third period of service, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has sleep apnea that was incurred in service.  The evidence is in favor of the grant of service connection for sleep apnea.  Service connection for sleep apnea is, therefore, granted.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


